Citation Nr: 1047047	
Decision Date: 12/16/10    Archive Date: 12/22/10

DOCKET NO.  06-11 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for residuals of a spinal shot, 
claimed as resulting in paralysis and a back disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1952 to May 1954.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

In April 2008, the Veteran testified at a hearing before a 
Decision Review Officer at the RO.  In November 2008, the Veteran 
testified at a Travel Board hearing before the undersigned 
Veterans Law Judge.  Transcripts of these hearings are associated 
with the claims file.

In February 2009, the Board remanded this case for further 
evidentiary development.  The requested development was 
completed, and the remand orders were substantially complied 
with.  The case has now been returned to the Board for further 
appellate action.

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran underwent surgery in service to repair an 
inguinal hernia under spinal anesthesia and sodium pentothal, and 
his organic recovery from the hernioplasty was documented as 
complete and adequate.

2.  Residuals of the spinal shot were not shown in service, and 
the most probative evidence fails to link the Veteran's current 
nerve and back disabilities to his active service.


CONCLUSION OF LAW

Residuals of a spinal shot were not incurred in or aggravated by 
active service, nor may such be presumed to have been incurred or 
aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate the 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  38 C.F.R. 
§ 3.159(b) (2010).  The requirements apply to all five elements 
of a service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
the VCAA notice requirements may be satisfied if any errors in 
the timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in March 2003, February 2006, and February 2009 
letters, the Veteran was provided notice regarding what 
information and evidence is needed to substantiate a claim for 
service connection, as well as what information and evidence must 
be submitted by the Veteran and what information and evidence 
will be obtained by VA.  The February 2009 letter advised the 
Veteran of how disability evaluations and effective dates are 
assigned, and the type of evidence which impacts those 
determinations.  In addition, the February 2009 letter asked the 
Veteran to provide additional information and evidence regarding 
his claim.  The case was last readjudicated in May 2010.

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file include the Veteran's service 
treatment records, service personnel records, private treatment 
records, VA treatment records and examination reports, hearing 
testimony, and lay evidence.

As discussed above, the VCAA provisions have been considered and 
complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process by providing evidence and argument.  Thus, he was 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notices is not shown to have any effect 
on the case or to cause injury to the Veteran.  Therefore, any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  Evidence 
of continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes that 
the disability was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and organic disease of the nervous system or 
arthritis becomes manifest to a degree of 10 percent within one 
year from the date of termination of such service, such disease 
shall be presumed to have been incurred or aggravated in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Pond v. West, 12 Vet App. 341, 346 (1999).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he suffers from paralysis and a back 
disability as a result of a spinal shot that was administered to 
him in preparation for surgery to repair an inguinal hernia while 
in service.

Service treatment records reflect that, in April 1954, the 
Veteran underwent surgery to repair an inguinal hernia under 
spinal anesthesia and sodium pentothal.  It was noted that the 
Veteran's organic recovery from the hernioplasty was complete and 
adequate.  Service treatment records also document that, while 
the Veteran was recovering from the anesthesia, he pulled out a 
pocket knife and attempted to strike a corpsman.  The following 
day, he again uncovered a case knife and threatened to use it on 
two fellow patients.  After causing a disturbance on the ward, he 
was transferred to the neuropsychiatric unit.  Thereafter, he was 
diagnosed with inadequate personality and was honorably 
discharged from service in May 1954 for the convenience of the 
government.

The Veteran underwent a VA examination in November 1954.  On that 
occasion, the Veteran reported that he had a back condition and 
that he got "cathes" in his back while hospitalized for his 
hernia operation in service.  However, examination of his lumbar 
spine revealed normal lordosis and that all motions were normal.  
During the psychiatric portion of the examination, the Veteran 
complained that his legs would "go to sleep" and that his back 
was not strong.  However, no diagnoses were rendered with regard 
to any paralysis or back disability.

VA treatment records dated from August 2001 through January 2009 
contain the following pertinent evidence.  In August 2001, the 
Veteran was first assessed with lumbago.  In January 2003, he 
reported that he had lower back problems for which he had been 
going to a private chiropractor for many years, and he alleged 
that he was given a spinal shot in service that left him 
paralyzed for 30 days.

Later in January 2003, he reported to a mental health nurse that 
he had undergone surgery in service with one of the early spinal 
block procedures, then went on to allege that he received an 
injury from the spinal block and also fell from the operating 
table.  He stated that these complications resulted in a post-
surgical stay of a couple of months, and he reported that his 
post-surgical residuals consisted of back pain and paralysis.  
The nurse who took this history in January 2003 rendered an Axis 
III diagnosis of limited lumbar function, status post spinal 
injury, noting the Veteran's report that this paralysis resulted 
from a spinal block used during his right inguinal hernia 
surgery, as well as the Veteran's report of pain residuals and 
that his back locks up.  (The Board notes that this same 
treatment note, including the Axis III diagnosis, was repeated 
verbatim by the same mental health nurse in April 2003, September 
2003, and April 2004.)

Also in January 2003, the Veteran reported that while he was 
hospitalized for inguinal hernia repair in service, he was given 
a spinal shot against his will that resulted in hemiparesis, and 
he claimed that he had suffered limited mobility and paralysis 
since receiving this spinal shot.  (The Board notes that this 
same treatment note was repeated verbatim in April 2003.)

In December 2005, the Veteran complained of cramping pain in both 
legs with tingling sensations, and a diagnosis was noted of 
diabetes mellitus type II with neuropathy.  (This diagnosis was 
repeated throughout the VA treatment records from December 2005 
through January 2009.)  An EMG study performed in February 2006 
revealed carpal tunnel syndrome in the left hand and also 
peripheral neuropathy.  Also in February 2006, it was noted that 
recent X-rays of his left hip had shown severe degenerative joint 
disease and that this finding alone was enough to give pain in 
the entire lower limb and also cramps.  In addition, X-rays of 
the Veteran's lumbosacral spine in February 2006 revealed lumbar 
kyphosis as well as moderate degenerative disc disease and 
spondylosis from L1-S1.

At his April 2008 RO hearing and November 2008 Travel Board 
hearing, the Veteran testified that, after he received the spinal 
shot in service in preparation for his inguinal hernia surgery, 
he woke up during the surgery and began screaming, which led to 
the use of a shot in the arm which rendered him unconscious.  
When he woke up after the surgery, he testified that he was 
paralyzed from the hips down and could not move his legs or walk.  
He also described an incident in which he threatened a doctor and 
nurse with a knife after his surgery, claiming that he recognized 
them as part of the surgical team, and that this incident led to 
him being confined in a psychiatric ward for three to four weeks.  
The Veteran testified that, after his discharge from service, he 
began to receive treatment from two private chiropractors for 
back pain in 1954, one of whom is reportedly now deceased.  The 
Veteran also testified that his back would lock up on him while 
working for the East Alabama Lumber Company and that he would lie 
down on the job when his back hurt.  The Veteran also claimed 
that his legs tingled and would "go to sleep," and he stated 
that he was currently taking Tramadol for his back pain.

In a March 2009 statement, an acquaintance who worked with the 
Veteran for more than 35 years at the East Alabama Lumber Company 
recalled that since he has known the Veteran, the Veteran has 
been suffering with some degree of back pain, which the Veteran 
referred to years ago as a "messed up surgery in the Navy."

Pursuant to the Board's February 2009 remand, the Veteran 
underwent a VA spine and peripheral nerves examination in March 
2010.  On that occasion, the examiner noted her review of the 
claims file and discussed the pertinent medical evidence of 
record.  At present, the Veteran reported that his spine 
condition began in 1952 or 1953 when he was operated on for a 
ruptured hernia, when he was given a spinal shot and was 
allegedly paralyzed for a month.  He also reported a past history 
of paralysis and weakness, as well as numbness and tingling, 
relating to his low back pain condition.  His current symptoms 
included back pain and locking most of the time, as well as 
weakness, numbness and tingling, paresthesias, and pain in the 
lower extremities at intervals.

Based on accompanying March 2010 X-rays of the Veteran's 
thoracolumbar spine as well as a March 2010 EMG study, the 
examiner diagnosed the Veteran with severe degenerative changes 
of the lumbosacral spine, degenerative changes of the lower 
thoracic spine, diabetic sensori-motor peripheral neuropathy in 
the lower extremities of a moderate to severe degree (with a note 
stating that the Veteran had a history of diabetes mellitus type 
II for greater than 15 years), and left L4-L5 radiculopathy and 
right S1 radiculopathy.  The examiner also noted that the Veteran 
had no paralysis, though neuritis and neuralgia were both 
present.

The examiner concluded that it is less likely as not (less than 
50/50 probability) that the Veteran has paralysis of the spine 
(because none was found on the current examination) or that his 
current diagnosis occurred in service, based on the evidence of 
the service treatment records to include the spinal shot in April 
1954.  She explained that, according to the literature, 
degenerative disc disease of the spine is caused by wear and tear 
of the spine by normal aging, and radiculopathy is caused by 
nerve pain in relation to the lumbar spine.  In addition, 
according to the EMG testing, she noted that his peripheral 
neuropathy is compatible with a diabetic peripheral neuropathy.

While the Veteran contends that he suffers from residuals of an 
in-service spinal shot which consist of paralysis and a back 
disability, the Board concludes that this contention is not 
supported by the other probative evidence of record and is not 
credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. 
Cir. 2006) (Board can consider bias in lay evidence and 
conflicting statements of the veteran in weighing credibility).  
In this regard, the service treatment records do reflect that the 
Veteran received a spinal shot in April 1954 prior to undergoing 
surgery to repair an inguinal hernia, but his organic recovery 
from the hernioplasty was documented as complete and adequate, 
and no accompanying paralysis or back disability were noted at 
that time.  Following his discharge from service, at his November 
1954 VA examination, no diagnoses were rendered with regard to 
any paralysis or back disability.

The Board acknowledges that in identical January 2003, April 
2003, September 2003, and April 2004 VA treatment reports, a 
mental health nurse rendered an Axis III diagnosis of limited 
lumbar function, status post spinal injury, noting the Veteran's 
report that this paralysis resulted from a spinal block used 
during his right inguinal hernia surgery, as well as the 
Veteran's report of pain residuals and that his back locks up.  
However, such diagnosis is merely a bare transcription of the 
history provided by the Veteran, and not a medical opinion.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (lay history is not 
transformed into competent medical evidence merely because the 
transcriber is a medical professional).  Moreover, as noted 
above, such contention is not consistent with the other evidence 
of record and is not credible.  Therefore, the medical report is 
of no probative value to the extent it suggests the onset of the 
condition in service.  See Coburn v. Nicholson, 19 Vet. App. 427, 
432 (2006) (providing that reliance on a Veteran's statement 
renders a medical report incredible only if the Board rejects the 
statements of the Veteran).

While the Veteran contends that he currently has paralysis and a 
back disability that are related to service, the Veteran has no 
medical training and his opinion on this point is not competent 
medical evidence.  In this regard, spinal and neurological 
disorders such as the Veteran's require objective testing to 
diagnose, and can have many causes.  See Espiritu, 2 Vet. App. at 
494-5; see also Jandreau, 492 F.3d at 1376-77 (noting general 
competence to testify as to symptoms but not to provide medical 
diagnosis).  Thus, the Veteran's opinion as to the diagnosis and 
etiology of his spinal and neurological problems is significantly 
less probative than the medical evidence and opinion of record.  
Moreover, whether symptoms he experienced in service or following 
service are in any way related to his current symptoms requires 
medical expertise to determine.  See Clyburn v. West, 12 Vet. 
App. 296, 301 (1999) ("Although the veteran is competent to 
testify to the pain he has experienced since his tour in the 
Persian Gulf, he is not competent to testify to the fact that 
what he experienced in service and since service is the same 
condition he is currently diagnosed with.").  The most probative 
medical opinion addressing this question is against the claim.

In this regard, the March 2010 examiner reviewed the claims file, 
considered the Veteran's receipt of a spinal shot in service, 
thoroughly interviewed and examined the Veteran.  Thereafter, she 
provided adequate reasoning and bases for the opinion that it is 
less likely as not (less than 50/50 probability) that the Veteran 
has paralysis of the spine (because none was found on the current 
examination) or that his current back diagnosis occurred in 
service, based on the evidence of the service treatment records 
to include the spinal shot in April 1954.  For these reasons, the 
opinion by the VA examiner is of greater probative value than the 
Veteran's contentions regarding his current symptomatology.

In sum, the Board finds that the most competent and probative 
evidence indicates that residuals of a spinal shot were not shown 
in service, and the most probative evidence fails to link the 
Veteran's current nerve and back disabilities to his active 
service.  Accordingly, service connection for residuals of a 
spinal shot, claimed as resulting in paralysis and a back 
disability, is not warranted on any basis.

In reaching the conclusion above, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for residuals of a spinal shot, 
claimed as resulting in paralysis and a back disability, is 
denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


